KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
|
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 1 of 22

ERIC A. GROVER (SBN 136080)
eagrover@kellergrover.com

ROBERT W. SPENCER (SBN 238491)
rspencer@kellergrover.com

KELLER GROVER LLP

1965 Market Street

San Francisco, California 94103
Telephone: (415) 543-1305
Facsimile: (415) 543-7861

 

SCOT BERNSTEIN (SBN 94915)
swampadero(@sbernsteinlaw.com

LAW OFFICES OF SCOT D. BERNSTEIN,
A PROFESSIONAL CORPORATION

101 Parkshore Drive, Suite 100

Folsom, California 95630

Telephone: (916) 447-0100

Facsimile: (916) 933-5533

 

Attorneys for Plaintiff
BEATRICE PARKER

all others similarly situated, and all aggrieved
lemployees,

Plaintiff,

V.

HERNE CONTRACTING CORPORATION;
nd DOES 1 through 10, inclusive,

Defendants.

)

Nee ee eee ee ee eee aS

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IBEATRICE PARKER on behalf of herself, and ) Case No: 4:18-CV-01912-HSG

CLASS AND REPRESENTATIVE ACTION

SECOND AMENDED CLASS ACTION
COMPLAINT FOR:

1. UNFAIR BUSINESS PRACTICES;
2. VIOLATIONS OF THE LABOR CODE;
3. PENALTIES; and ©

4. ATTORNEYS’ FEES.

DEMAND FOR JURY TRIAL

Complaint filed: February 13, 2018
FAC filed: February 23, 2018

 

 

SECOND AMENDED COMPLAINT

CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
{2
13
14
15
16
17
18
19
20
21
9
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 2 of 22

Plaintiff BEATRICE PARKER, on behalf of herself and all others similarly situated, and
on behalf of all aggrieved employees, complains against Defendants CHERNE CONTRACTING
CORPORATION and Does 1 through 10 (all referred to collectively as “Defendants” or
“CHERNE’”) as follows:

I. JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction over Plaintiffs claims, based on, among
other statutes, California Business & Professions Code §§ 17200, et seg., and California Labor
Code §§ 201-203, 204b, 226(a), 550, 551, 552, 1194, 1194.2, 1197, 1197.1, 1199(a), 1199(b) and
1199(c). Plaintiff does not allege claims founded directly on rights created by a collective
bargaining agreement or claims substantially dependent on analysis or interpretation of a
collective bargaining agreement; Plaintiff expressly disclaims any such claims; and in the event of
any real or perceived conflict between this disclaimer and any allegedly contrary language in this
Second Amended Complaint, this disclaimer shall govern. Further, Plaintiff has complied with
all California Labor Code § 2699.3 requirements for commencing a civil action under the
California Private Attorneys General Act of 2004, California Labor Code §§ 2698, et seq.
(“PAGA”).

2. This Court has personal jurisdiction over the parties because, at all times relevant
hereto, Plaintiff was a California resident who worked in California for Defendants and
Defendants systematically and continuously have conducted business in the State of California.

a Venue is proper in this Court because Plaintiff worked for Defendants in this
judicial district and the claims asserted herein arose in this judicial district.

II. PARTIES AND BACKGROUND

4. Plaintiff BEATRICE PARKER is an adult who worked for Defendants as a non-
exempt hourly employee. She worked for Defendants as a driver from approximately June 30,
2015 through February 20, 2017 at the Tesoro refinery located in Martinez, California.

5. Defendant CHERNE CONTRACTING CORPORATION is a_ Delaware
Corporation doing business throughout California and is a “person” as defined by California

Labor Code § 18 and California Business and Professions Code § 17201. In addition, it is an

 

 

SECOND AMENDED COMPLAINT ] CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
29,
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 3 of 22

“employer” as that term is used in the California Labor Code and in the California Industrial
Welfare Commission’s Orders regulating wages, hours, and working conditions.

6. Plaintiff is ignorant of the true names and capacities of Defendants sued as Does 1
through 10, inclusive, and therefore sues those Defendants by those fictitious names. Plaintiff
will amend this Complaint to allege their true names and capacities when ascertained. Plaintiff is
informed and believes and on that ground alleges that each of the fictitiously named Defendants is
responsible in some manner for the occurrences alleged and that Plaintiff's damages and other
losses as alleged are proximately caused by those occurrences.

ts Plaintiff brings this action on behalf of a proposed state-wide class of hourly non-
exempt on-site employees who worked at CHERNE locations in California to challenge
Defendants’ (a) policy and practice of failing to pay at least the statutory minimum wage to
employees for compensable travel time, including time spent traveling on and/or waiting for
and/or operating company-provided transportation to, from and/or within the refineries and other
facilities; (b) policy and practice of violating California Labor Code § 226 by failing to provide
complete and accurate itemized wage statements; (c) policy and practice of violating California
Labor Code §§ 201-203 by failing to pay former employees all wages due and owing at the time
of discharge or voluntary quit; and (d) policy and practice of violating Labor Code §§ 550-552,
1199(a) and 1199(c) by failing to provide employees with one day’s rest in seven.

8. Plaintiff brings this action on behalf of herself and a proposed class of all hourly
non-exempt on-site workers employed by CHERNE at client locations within the State of
California at any time during the applicable limitations period preceding the original filing of the
Complaint up through the present and until compliance with the law. Additionally, Plaintiff
brings this action as a representative action on behalf of all aggrieved employees. Plaintiff seeks
recovery of all allowable compensation and other sums for the violations described above,
including unpaid statutory minimum wages, Labor Code § 1194.2 liquidated damages for failure
to pay all statutorily-mandated minimum wages, restitution and restoration of sums owed and
property unlawfully withheld, statutory penalties, declaratory and injunctive relief, interest,

attorneys’ fees and costs.

 

 

SECOND AMENDED COMPLAINT 2 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 4 of 22

Il.FACTUAL ALLEGATIONS

9, CHERNE provides workers on a contract basis for its clients that operate refineries
or industrial plants. The work is performed at multiple locations in the State of California.

10. At all relevant times, Plaintiff was employed by CHERNE as an hourly non-
exempt employee in an on-site construction occupation as defined by § 2(C) of IWC Wage Order
16-2001. During her employment with CHERNE, Plaintiff worked six to seven days a week and
typically worked more than 10 hours a day.

11. Labor Code § 1194 requires that employers pay employees at least the minimum
wage for all hours worked. Defendants had a policy and practice of failing to pay Plaintiff and
other putative class members for all hours worked by failing to pay them any wages whatsoever
for travel time that is compensable under the California Labor Code and IWC Wage Order 16-
2001, including time spent traveling on and/or waiting for and/or operating company-provided
shuttles or buses to, from and/or within the refineries and other facilities. Plaintiff, on behalf of
herself and other putative class members, seeks the statutory minimum wage for this unpaid time.
Labor Code § 1194.2 provides for liquidated damages for violations of the Labor Code § 1194
statutory minimum wage requirements. Plaintiff, on behalf of herself and other putative class
members, seeks the liquidated damages available under Labor Code § 1194.2.

12. Labor Code § 226 provides that every employer is required, “semimonthly or at
the time of each payment of wages,” to give each employee an itemized wage statement that
includes “gross wages earned,” “total hours worked” and “the name and address of the legal
entity that is the employer.” The wage statements that Defendant provided to Plaintiff and other
putative class members violate Labor Code § 226(a)(8) by failing to include the legal name and
address of the employer, in that those statements include only the name “Cherne” and do not
include any address. Further, as described above, Defendant engaged in a policy and practice of
failing to pay at least the statutory minimum wage for all hours worked, resulting in
corresponding violations of Labor Code §226(a) by failing to include the correct “gross wages
earned” and “total hours worked.”

13, Defendants had a policy and practice of violating California Labor Code §§ 201-

 

 

SECOND AMENDED COMPLAINT 3 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 5 of 22

203 by failing to pay Plaintiff and putative class members all statutory minimum wages due and
owing at the time of discharge or voluntary quit. Plaintiff and putative class members still are
owed the statutory minimum wage for unpaid time spent traveling on and/or waiting for and/or
operating company-provided shuttles or buses to, from and/or within the refineries and other
facilities.

14. Defendants had a policy and practice of failing to pay employees all statutory
minimum wages owed in a timely manner as required by Labor Code § 204b. Plaintiff and
putative class members still are owed the statutory minimum wage for unpaid time spent traveling
on and/or waiting for and/or operating company-provided shuttles or buses to, from and/or within
the refineries and other facilities.

15. Defendants had a policy and practice of violating Labor Code §§ 550-552, 1199(a)
and 1199(c) by failing to provide employees with one day’s rest in seven.

IV.CLASS ACTION ALLEGATIONS

16. Plaintiff brings this action on behalf of herself and as a class action under Code of
Civil Procedure § 382 on behalf of a class of similarly situated persons employed by CHERNE in
the State of California. Specifically, Plaintiff seeks to represent the class of all hourly non-
exempt on-site employees who performed work for CHERNE at job sites located within the State
of California at any time during the applicable limitations period preceding the original filing of
the Complaint and up through the present and until compliance with the law. Plaintiff also seeks
to represent the following sub-classes of employees who worked for CHERNE at job sites within
the State of California:

(a) All hourly non-exempt on-site employees who performed work for
CHERNE at any time during the applicable limitations period preceding
the original filing of the Complaint and up through the present and until
compliance with the law, inclusive, who were not paid at least the statutory
minimum wage for certain hours worked, including their time spent
traveling on and/or waiting for and/or operating company-provided

transportation to, from and/or within the refineries and other facilities;

 

 

SECOND AMENDED COMPLAINT 4 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 6 of 22

(b) All hourly non-exempt on-site employees who performed work for
CHERNE at any time during the applicable limitations period preceding
the original filing of the Complaint and up through the present and until
compliance with the law, inclusive, who did not receive complete and
accurate wage statements; and

(c) All hourly non-exempt on-site employees who performed work for
CHERNE at any time during the applicable limitations period preceding
the original filing of the Complaint and up through the present and until
compliance with the law, inclusive, who were not paid all wages due upon
discharge or voluntary quit as required by Labor Code §§ 201-203.

17. The class and sub-classes that Plaintiff seeks to represent contain numerous
members and are clearly ascertainable. Plaintiff reserves the right under Rule 3.765 of the
California Rules of Court to amend or modify the class and sub-class descriptions with greater
specificity or further division into additional sub-classes or limitation to particular issues.

18. By their unlawful practices and policies, Defendants have violated the rights of
employees under the laws and regulations of the State of California. The questions raised are,
therefore, of common or general interest to the class members, who have a well-defined
community of interest in the questions of law and fact raised in this action.

19. Plaintiff's claims are typical of those of the class, as Plaintiff now suffers and has
suffered in the past from the same violations of the law as other members of the proposed class.
Plaintiff has retained competent counsel to represent her and the class, and Plaintiff will fairly and
adequately represent the interests of the class.

20. This action may properly be maintained as a class action under Code of Civil
Procedure § 382 because there is a well-defined community of interest in the litigation and the
proposed class and sub-classes are easily ascertainable.

Numerosity
21. |The members of the proposed class are so numerous that joinder of all class

members is impracticable. While the precise number of class members has not been determined

 

 

SECOND AMENDED COMPLAINT 5 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 7 of 22

at this time, Plaintiff is informed and believes that Defendants have employed as many as 600
workers or more in the relevant time period.
22. Plaintiff alleges that Defendants’ employment records would contain relevant
information as to the number of members of the proposed class.
Commonality
23. There are questions of law and fact common to the class that predominate over any
questions affecting only individual class members. Those common questions of law and fact
include, without limitation, the following:
(a) Whether Defendants had a policy or practice of violating Labor Code §
1194 by failing to pay class members at least the statutory minimum wage
for all hours worked;
(b) Whether Defendants had a policy and practice of violating Labor Code §
226 by (i) failing to provide required information on wage statements, such
as the correct gross wages earned, the correct total hours worked, and the
legal name and address of the entity that is the employer, and (ii)
providing inaccurate information on wage statements, including inaccurate
information regarding the total pay earned;
(c) Whether Defendants had a policy and practice of violating Labor Code §§
201-203 by failing to pay departing class members all statutory minimum
wages due at the time of discharge or voluntary quit;
(d) Whether Plaintiff and the members of the class are entitled to equitable
relief under Business and Professions Code §§ 17200, et seq.
Typicality and Adequacy of Representation
24. Plaintiffs claims are typical of the claims of the proposed class. Plaintiff and all
members of the proposed class sustained injuries and economic loss arising out of and caused by
Defendants’ common course of conduct in violation of laws and regulations alleged in this
Complaint.

25. Plaintiff will fairly and adequately protect the interests of all proposed class

 

 

SECOND AMENDED COMPLAINT 6 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 8 of 22

members. Plaintiff has no interests that are antagonistic to those of the proposed class and is not
subject to any unique defenses. Plaintiff also has retained counsel experienced in class actions
and in representing employees and protecting employees’ rights.

Superiority of Class Action

26. A class action is superior to other available means for the fair and efficient
adjudication of this controversy. Individual joinder of all proposed class members is not
practicable, and questions of law and fact common to the class predominate over any questions
affecting only individual members of the class. Each member of the class has been damaged and
is entitled to recovery by reason of Defendants’ illegal policies and/or practices.

27. Class action treatment will allow those similarly-situated persons to litigate their
claims in the manner that is most effective and economical for the parties and the judicial system.
Plaintiff is unaware of any difficulties that are likely to be encountered in the management of this
action that would preclude its maintenance as a class action.

28. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy because individual litigation of the claims of all proposed class
members is impractical. Even if every proposed class member could afford individual litigation,
the court system could not. It would be unduly burdensome to the courts if individual litigation
of numerous cases were to be required. Individualized litigation also would present the potential
for varying, inconsistent, or contradictory judgments and would magnify the delay and expense to
all parties and to the court system resulting from multiple trials of the same complex factual
issues. By contrast, the conduct of this action as a class action with respect to some or all of the
issues presented herein gives rise to fewer management difficulties, conserves the resources of the
court system and the parties and protects the rights of each proposed class member. Further, it
prevents the very real harm that would be suffered by numerous putative class members who
simply will be unable to enforce individual claims of this size on their own, and by Defendants’
competitors, who will be placed at an unfair competitive disadvantage as their punishment for
obeying the law. Plaintiff does not anticipate difficulties in the management of this action.

//

 

 

SECOND AMENDED COMPLAINT 7 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
b
13
14
15
16
17
18
19
20
21
3
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 9 of 22

V. REPRESENTATIVE ACTION

29. Plaintiff seeks to represent all aggrieved employees with the meaning of Labor
Code §§ 2698, et seg., who are or were employed by Defendants as hourly non-exempt on-site
employees who performed work within the State of California and were not paid at least the
statutory minimum wage for certain hours worked as required by Labor Code § 1194, including
their time spent traveling on and/or waiting for and/or operating company-provided
transportation.

30. Plaintiff seeks to represent all aggrieved employees with the meaning of Labor
Code §§ 2698, et seg., who are or were employed by Defendants as hourly non-exempt on-site
employees who performed work for CHERNE at job sites located in the State of California and
did not receive the complete and accurate itemized wage statements required by Labor Code §
226(a).

31. Plaintiff seeks to represent all aggrieved employees with the meaning of Labor
Code §§ 2698, et seg., who are or were employed by Defendants as hourly non-exempt on-site
employees who performed work for CHERNE at job sites located in the State of California and
were not paid all statutory minimum wages due at the time of discharge or voluntary quit as
required by Labor Code §§ 201-203. Plaintiff and other aggrieved employees still are owed
unpaid statutory minimum wages for certain hours worked, including their time spent traveling on
and/or waiting for and/or operating company-provided transportation to, from and/or within the
refineries and other facilities.

32. Plaintiff seeks to represent all aggrieved employees with the meaning of Labor
Code §§ 2698, et seg., who are or were employed by Defendants as hourly non-exempt on-site
employees who performed work for CHERNE at job sites located in the State of California and
were not paid all statutory minimum wages due and owing in a timely manner as required by
Labor Code § 204b. Plaintiff and other aggrieved employees still are owed unpaid statutory
minimum wages for certain hours worked, including their time spent traveling on and/or waiting
for and/or operating company-provided transportation to, from and/or within the refineries and

other facilities.

 

 

SECOND AMENDED COMPLAINT 8 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 10 of 22

33. Plaintiff seeks to represent all aggrieved employees with the meaning of Labor
Code §§ 2698, et seg., who are or were employed by Defendants as hourly non-exempt on-site
employees who performed work for CHERNE at job sites located in the State of California and
were not provided one day of rest in seven as required by Labor Code §§ 550-552, 1199(a) and
1199(c).

34. There is a well-defined community of interest in the questions of law and fact
affecting the aggrieved employees whom Plaintiff seeks to represent. The aggrieved employees’
claims against Defendants involve questions of common or general interest including but not
limited to the following: (1) whether Defendants had a policy and practice violating Labor Code §
1194 by failing to pay aggrieved employees at least the statutory minimum wage for certain hours
worked, including their time spent traveling on and/or waiting for and/or operating company-
provided transportation to, from and/or within the refineries and other facilities; (2) whether
Defendants had a policy and practice of violating Labor Code § 226 by (i) failing to provide
required information on wage statements, such as the correct gross wages earned, the correct total
hours worked, and the legal name and address of the entity that is the employer, and (ii) providing
inaccurate information on wage statements, including inaccurate information regarding the total
pay earned and total hours worked; (3) whether Defendants had a policy and practice of violating
Labor Code §§ 201-203 by failing to pay departing aggrieved employees all wages due at the
time of discharge or voluntary quit; (4) whether Defendants had a policy and practice of violating
Labor Code § 204b by failing to pay aggrieved employees in a timely manner during their
employment; and (5) whether Defendants had a policy and practice of violating Labor Code §§
550-552, 1199(a) and 1199(c) by failing to provide aggrieved employees with one day of rest in
seven.

35. Plaintiff's experiences are typical of the experiences of the aggrieved employees
whom Plaintiff seeks to represent on a PAGA representative basis and her interests are consistent
with, and not antagonistic to, those of the State of California and the other aggrieved employees.
Plaintiff will fairly and adequately represent the interests of the State of California and the

aggrieved employees whom she seeks to represent because Plaintiff also is an aggrieved

 

 

SECOND AMENDED COMPLAINT 9 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16

‘17

18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 11 of 22

employee and her claims are typical of those of the aggrieved employees. Plaintiff has retained
attorneys who are experienced in the prosecution of class and representative actions, and Plaintiff
intends to prosecute this action vigorously.

36. | Common questions of law and fact exist as to all aggrieved employees that
predominate over any other questions affecting only individual aggrieved employees.

37. Plaintiff requests permission to amend the Complaint to include additional
representatives if Plaintiff is deemed not to be an adequate representative of the aggrieved
employees.

VI. FIRST CAUSE OF ACTION
(UNFAIR BUSINESS PRACTICES — CAL. BUS. & PROF. CODE §§ 17200, et seq.)

38. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

39. California Business and Professions Code §§ 17200, et seg., prohibit unfair
competition in the form of any unlawful, unfair, deceptive, or fraudulent business act or practice.

40. Beginning at an exact date unknown to Plaintiff, but at least during the four-year
period preceding the original filing of the Complaint and up through the present, Defendants
committed unlawful acts and practices as defined by California Business and Professions Code §§
17200, et seq. Defendants have had a policy and practice of engaging in unlawful and unfair
business practices including but not limited to violations of:

(a) Labor Code § 1194 (failure to pay at least the statutory minimum wage for
all hours worked);

(b) Labor Code § 226 (failure to provide accurate itemized wage statements);

(c) Labor Code §§ 201-203 (failure to pay all statutory minimum wages due
and owing at time of discharge or voluntary quit);

(d) Labor Code § 204b (failure to pay all statutory minimum wages due and
owing within the times provided by law);

(e) Labor Code §§ 550 — 552, 1199(a) and 1199(c) (failure to provide one

day’s rest in seven); and

 

 

SECOND AMENDED COMPLAINT 10 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 12 of 22

(f) Industrial Welfare Commission IWC Wage Order No. 16-2001.

41. The violations of those laws and the acts and practices described in this Complaint
constitute unlawful, unfair, deceptive and fraudulent business acts and practices and unfair
competition within the meaning of Business and Professions Code §§ 17200, et seq.

42. As a direct and proximate result of those acts and practices, Defendants have
received and continue to hold as ill-gotten gains money and property belonging to Plaintiff and
the class, including unpaid statutory minimum wages, in that Defendants have profited in those
amounts from their unlawful practices.

43. Business and Professions Code § 17203 provides that the Court may restore to any
person in interest any money or property which may have been acquired by means of unfair
competition and order Defendants to make restitution to Plaintiff for the practices alleged in this
Complaint. Plaintiff and putative class members are entitled under Business and Professions
Code §§ 17203 and 17208 to restitution and restoration of all statutory minimum wages
unlawfully withheld at any time during the four-year period preceding the original filing of the
Complaint and up through the present and until the violations have been corrected, together with
all statutory minimum damages and civil penalties owed in connection with those violations.
Plaintiff, on behalf of herself and other putative class members, seeks restitution and restoration
of all statutory minimum wages due and owing. Plaintiff will, upon leave of the Court, amend this
Complaint to state those amounts when they are ascertained.

44. Plaintiff's success in this action will enforce important rights affecting the public
interest and, in that regard, Plaintiff sues on behalf of the proposed class as well as on behalf of
herself and the general public. Plaintiff seeks and is entitled to unpaid statutory minimum wages,
injunctive relief, and any other remedy owing to Plaintiff and all others similarly situated.

45. Injunctive relief is necessary and appropriate to prevent Defendants from repeating
or continuing their wrongful business practices alleged above.

46. To prevent Defendants from profiting and benefiting from their wrongful and
illegal policies and practices, an order requiring Defendants to restore to Plaintiff all monies and

property unlawfully gained through Defendants’ unlawful practices is appropriate and necessary.

 

 

SECOND AMENDED COMPLAINT 11 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

oOo CO NI DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
|
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 13 of 22

47. Plaintiff takes upon herself enforcement of these laws and lawful claims. There is
a financial burden incurred in pursuing this action and it would be against the interests of justice
to penalize Plaintiff by forcing her to pay attorneys’ fees from the recovery in this action.
Therefore, an award of attorneys’ fees is appropriate under California Code of Civil Procedure §
1021.5.

Wherefore, Plaintiff prays for relief as set forth below.

VII. SECOND CAUSE OF ACTION
(UNPAID STATUTORY WAGES, MINIMUM WAGES AND LIQUIDATED DAMAGES
— LABOR CODE §§ 1194 AND 1194.2)

48. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

49, Defendants had a policy and practice of failing to pay Plaintiff and other putative
class members for all hours worked by failing to pay them any wages, including minimum wages,
for certain hours worked, including time spent traveling on and/or waiting for and/or operating
company-provided transportation.

50. Plaintiff seeks to recover all unpaid wages due to Plaintiff and other putative class
members, including minimum wages, liquidated damages and interest, under Labor Code §§
218.6, 1194 and 1194.2.

51. Plaintiff seeks attorneys’ fees and costs under Labor Code § 1194, which provides
for a private right of action to recover unpaid minimum wages and also provides for the recovery
of attorneys’ fees and costs. Wherefore, Plaintiff prays for relief as set forth below.

VII. THIRD CAUSE OF ACTION
(UNPAID STATUTORY MINIMUM WAGES —
LABOR CODE PRIVATE ATTORNEYS GENERAL ACT OF 2004)

52. California Labor Code § 2699(f) permits “aggrieved employees” to recover certain
penalties on their own behalf and on behalf of other current and former employees.

Don Plaintiff is an “agorieved employee” as that term is defined in the Labor Code

Private Attorneys General Act of 2004 because she is a person who was employed by the alleged

 

 

SECOND AMENDED COMPLAINT ie CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 14 of 22

violator and against whom one or more of the alleged violations were committed.

54. Plaintiff has met all of the Labor Code § 2699.3 requirements to commence a civil
action against Defendants for violations of Labor Code §§ 1194, 1197, 1197.1 and 1199(b).

55. By the actions alleged herein, Defendants violated Labor Code §§ 1194, 1197,
1197.1 and 1199(b) by failing to pay Plaintiff and other aggrieved employees at least the statutory
minimum wage for certain hours worked, including time spent traveling on and/or waiting for
and/or operating company-provided transportation.

56. Therefore, Plaintiff and all current and former aggrieved employees demand the
penalties provided by Labor Code § 2699(f) for violations of Labor Code §§ 1194, 1197,
1197.land 1199.

57. Plaintiff further seeks reasonable attorneys’ fees and costs under Labor Code §§
1194 and 2699(g)(1).

Wherefore, Plaintiff prays for relief as set forth below.

IX. FOURTH CAUSE OF ACTION

(FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS)

58. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

59. As alleged above, during all or some portion of the proposed class period,
Defendants violated Labor Code § 226 through their practice of failing to provide their
employees, including Plaintiff and members of the proposed class, with complete and accurate
itemized wage statements. Due to Defendant’s failure to pay Plaintiff and other putative class
members at least the statutory minimum wage for all hours worked, as alleged above, the wage
statements provided by Defendants violated Labor Code § 226(a) by failing to state accurately the
“gross wages earned” the “total hours worked.” The wage statements provided by Defendant
further violated Labor Code § 226(a) by failing to list the name and address of the legal entity that
was the employer.

60. | Under Labor Code § 226(e), Plaintiff and members of the proposed class are

entitled to recover the greater of actual damages or $50 for the initial pay period in which a

 

 

SECOND AMENDED COMPLAINT 13 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 15 of 22

violation occurred and $100 for each subsequent pay period in which Defendants failed to comply
with the statute, up to a maximum of $4,000 per employee.

61. | Under Labor Code § 226(g), Plaintiff is entitled to injunctive relief and an order of
this Court requiring Defendants to comply with all provisions of Labor Code § 226. Plaintiff also
is entitled under Labor Code § 226(g) to an award of attorneys’ fees and costs incurred in
bringing this action.

Wherefore, Plaintiff prays for relief as set forth below.

X. FIFTH CAUSE OF ACTION
(FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS -
LABOR CODE PRIVATE ATTORNEYS GENERAL ACT OF 2004)

62. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

63. California Labor Code § 2699(f) permits “aggrieved employees” to recover certain
penalties on their own behalf and on behalf of other current and former employees.

64. ‘Plaintiff is an “aggrieved employee” as that term is defined in the Labor Code
Private Attorneys General Act of 2004 because she is a person who was employed by the alleged
violator and against whom one or more of the alleged violations were committed.

65. Plaintiff has met all of the Labor Code § 2699.3 requirements to commence a civil
action against Defendants for violations of Labor Code § 226(a) and 1199.

66. — By their actions as alleged herein, Defendants have failed to comply with Labor
Code §§ 226(a) and 1199(c) as they relate to Plaintiff and the other aggrieved employees. Due to
Defendant’s failure to pay Plaintiff and other putative class members at least the statutory
minimum wage for all hours worked, as alleged above, the wage statements provided by
Defendants violated Labor Code § 226(a) by failing to state accurately the “gross wages earned”
the “total hours worked.” The wage statements provided by Defendant further violated Labor
Code § 226(a) and Wage Order 16, section 6(B), by failing to list name and address of the legal
entity that was the employer. That Wage Order violation, in turn, violated Labor Code § 1199(c).

Thus, by failing to provide accurate, itemized wage statements, Defendants violated Labor Code

 

 

SECOND AMENDED COMPLAINT 14 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 16 of 22

§§ 226(a) and 1199 as they relate to Plaintiff and the other aggrieved employees.

67. Therefore, Plaintiff, for herself and all current and former aggrieved employees,
demands the penalties provided by Labor Code § 2699(f) for violations of Labor Code § 226(a)
and 1199.

68. Plaintiff further seeks reasonable attorneys’ fees and costs under Labor Code §
2699(g)(1).

Wherefore, Plaintiff prays for relief as set forth below.

XI. SIXTH CAUSE OF ACTION
(LABOR CODE §§ 201-203)

69. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

70. Labor Code §§ 201 and 202 require an employer to pay its employees all wages
due within the times specified by law. Labor Code § 203 provides that if an employer willfully
fails to pay those wages within the times specified by Labor Code §§ 201 or 202, the employer
must continue to pay the subject employees’ wages day-by-day, weekends included, until the
back wages are paid in full or an action is commenced, up to a maximum of thirty days of wages.

ai. Defendants unfairly and unlawfully have had a policy and practice of violating
Labor Code §§ 201 and 202 by failing to pay Plaintiff and the class all required statutory
minimum wages earned during their employment within the times specified by those sections.

72. Plaintiff and all other putative class members who ceased employment with
Defendants are entitled to unpaid compensation but thus far have not received that compensation.

73. More than 30 days have passed since Plaintiff and certain class members left
Defendants’ employ.

74. Due to Defendants’ willful failure to compensate Plaintiff and putative class
members timely for at least the statutory minimum wage for all hours worked, Plaintiff and class
members whose employment ended at any time the during the three-year period preceding the
original filing of the Complaint and up through the present and until compliance with the law,

inclusive, are entitled to 30 days’ wages under Labor Code § 203, together with interest.

 

 

SECOND AMENDED COMPLAINT 15 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 17 of 22

Wherefore, Plaintiff prays for relief as set forth below.
XVI. SEVENTH CAUSE OF ACTION
(LABOR CODE §§ 201-203 —
LABOR CODE PRIVATE ATTORNEYS GENERAL ACT OF 2004)

75. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

76. California Labor Code § 2699(f) permits “aggrieved employees” to recover certain
penalties on their own behalf and on behalf of other current and former employees.

77. Plaintiff is an “aggrieved employee” as that term is defined in the Labor Code
Private Attorneys General Act of 2004 because she is a person who was employed by the alleged
violator and against whom one or more of the alleged violations were committed.

78. Plaintiff has met all of the Labor Code § 2699.3 requirements to commence a civil
action against Defendants for violations of Labor Code §§ 201-203.

79. By their actions as alleged herein, Defendants have failed to comply with Labor
Code §§ 201-203 as they relate to Plaintiff and the other aggrieved employees. Plaintiff and
putative class members still are owed the statutory minimum wage for unpaid time spent traveling
on and/or waiting for and/or operating company-provided shuttles or buses to, from and/or within
the refineries and other facilities.

80. Therefore, Plaintiff, for herself and all current and former aggrieved employees,
demands the penalties provided by Labor Code § 2699(f) for violations of Labor Code §§ 201-
203.

81. Plaintiff further seeks reasonable attorneys’ fees and costs under Labor Code §
2699(g)(1).

Wherefore, Plaintiff prays for relief as set forth below.

XVII. EIGHTH CAUSE OF ACTION
(LABOR CODE § 204b —
LABOR CODE PRIVATE ATTORNEYS GENERAL ACT OF 2004)

82. Plaintiff repeats and realleges each and every paragraph above as though fully set

 

 

SECOND AMENDED COMPLAINT 16 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
og
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 18 of 22

forth herein.

83. California Labor Code § 2699(f) permits “aggrieved employees” to recover certain
penalties on their own behalf and on behalf of other current and former employees.

84. Plaintiff is an “aggrieved employee” as that term is defined in the Labor Code
Private Attorneys General Act of 2004 because she is a person who was employed by the alleged
violator and against whom one or more of the alleged violations were committed.

85. Plaintiff has met all of the Labor Code § 2699.3 requirements to commence a civil
action against Defendants for violations of Labor Code §§ 204b.

86. By their actions as alleged herein, Defendants have failed to comply with Labor
Code §§ 204b as it relates to Plaintiff and the other aggrieved employees. Plaintiff and putative
class members still are owed the statutory minimum wage for unpaid time spent traveling on
and/or waiting for and/or operating company-provided shuttles or buses to, from and/or within the
refineries and other facilities.

87. Therefore, Plaintiff, for herself and all current and former aggrieved employees,
demands the penalties provided by Labor Code § 2699(f) for violations of Labor Code §§ 204b.

88. Plaintiff further seeks reasonable attorneys’ fees and costs under Labor Code §
2699(g)(1).

Wherefore, Plaintiff prays for relief as set forth below.

XVIII. NINTH CAUSE OF ACTION
(FAILURE TO PROVIDE ONE DAY OF REST IN SEVEN —
LABOR CODE PRIVATE ATTORNEYS GENERAL ACT OF 2004)

89. Plaintiff repeats and realleges each and every paragraph above as though fully set
forth herein.

90. California Labor Code § 2699(f) permits “aggrieved employees” to recover certain
penalties on their own behalf and on behalf of other current and former employees.

91. Plaintiff is an “aggrieved employee” as that term is defined in the Labor Code
Private Attorneys General Act of 2004 because she is a person who was employed by the alleged

violator and against whom one or more of the alleged violations were committed.

 

 

SECOND AMENDED COMPLAINT 17 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 19 of 22

92. Plaintiff has met all of the Labor Code § 2699.3 requirements to commence a civil
action against Defendants for violations of Labor Code §§ 550-552, 1199(a) and 1199(c).

93. By their actions as alleged herein, Defendants have failed to provide Plaintiff and
other aggrieved employees one day of rest in seven as required Labor Code §§ 550-552, 1199(a)
and 1199(c).

94. Therefore, Plaintiff, for herself and all current and former aggrieved employees,
demands the penalties provided by Labor Code § 2699(f) for violations of Labor Code §§ 550-
552, 1199(a) and 1199(c).

95. Plaintiff further seeks reasonable attorneys’ fees and costs under Labor Code §
2699(g)(1).

Wherefore, Plaintiff prays for relief as set forth below.

PRAYER FOR RELIEF

Plaintiff prays for relief as follows:

i. For an order certifying this action as a class action;

ii. For disgorgement of profits and restitution and restoration of all costs
incurred, sums or property unlawfully withheld and/or losses caused by the
policy and practice of violating Business and Professions Code §§ 17200,
et seq., by violating the Labor Code and Wage Order 16 as described
herein and by failing to pay all statutory minimum wage compensation
owed to Plaintiff and the class members during the applicable limitations
period preceding the original filing of the Complaint and up to and
including the present and until the date of compliance with the law,
together with interest on all such sums;

il. For compensatory damages in amounts according to proof at time of trial
representing the amount of unpaid statutory minimum wage compensation
owed to Plaintiff and the class members for the policy and practice of
failing to pay all minimum wages due and owing, as well as liquidated

damages and interest, during the applicable limitations period preceding

 

 

SECOND AMENDED COMPLAINT 18 CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 20 of 22

IV.

vi.

Vil.

Vili.

1X.

the original filing of the Complaint and up to and including the present and
until the date of compliance with the law;

For civil penalties as specified by Labor Code § 2699(f) for Plaintiff and
each current and former aggrieved employee for each violation of Labor
Code §§ 1194, 1197, 1197.1 and 1199 (failure to pay statutory minimum
wage) during the applicable limitations period preceding the original filing
of the Complaint and up to and including the present and until the date of
compliance with the law;

For compensatory damages to Plaintiff and class members in an amount
according to proof at time of trial for the policy and practice of failing to
provide accurate, itemized wage statements during the applicable
limitations period preceding the original filing of the Complaint and up
through the present and until the date of compliance with the law;

For the statutory amounts provided by Labor Code § 226(e) for Plaintiff
and class members during the applicable limitations period preceding the
original filing of the Complaint and up through and including the present
and until the date of compliance with the law;

For civil penalties as specified by Labor Code § 2699(f) for Plaintiff and
each current and former aggrieved employee for each violation of Labor
Code §§ 226(a) (failure to provide itemized wage statements) and 1199
during the applicable limitations period preceding the original filing of the
Complaint and up through the present and until the date of compliance with
the law;

For waiting time penalties as provided by Labor Code § 203 for Plaintiff
and class members;

For civil penalties as specified by Labor Code § 2699(f) for Plaintiff and
each current and former aggrieved employee for each violation of Labor

Code §§ 201-203 (failure to pay departing employees all wages due and

 

 

SECOND AMENDED COMPLAINT 19

CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
ao
23
24
25
26
27
28

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 21 of 22

Xi.

Xi.

X11.

XIV.

XV.

owing within the times provided by law) during the applicable limitations
period preceding the original filing of the Complaint and up through and
including the present and until the date of compliance with the law;

For civil penalties as specified by Labor Code § 2699(f) for Plaintiff and
each aggrieved employee for each violation of Labor Code § 204b (failure
to pay wages in a timely manner) during the applicable limitations period
preceding the original filing of the Complaint and up through and including
the present and until the date of compliance with the law;

For civil penalties as specified by Labor Code § 2699(f) for Plaintiff and
each aggrieved employee for each violation of Labor Code §§ 550-552,
1199(a) and 1199(c) (failure to provide one day of rest in seven) during the
applicable limitations period preceding the original filing of the Complaint
and up through and including the present and until the date of compliance
with the law;

For reasonable attorneys’ fees and costs as allowed by Labor Code §§
226(e), 226(g), 1194(a), 2699(g)(1) and Code of Civil Procedure § 1021.5;
For all interest as required by Labor Code § 218.6 and other applicable
law;

For all costs of this suit as allowed by law, including Labor Code §§ 218.5,
226(e), 226(g), 1194 and 2699(g)(1); and

For such other and further relief as the Court may deem proper.

Dated: February 11, 2019

Respectfully submitted,
KELLER GROVER LLP

By: tls Aon

ERIC A. GROVER
ROBERT SPENCER
Attorneys for Plaintiff and the Proposed Class

 

 

SECOND AMENDED COMPLAINT 20

CASE NO. 4:18-CV-01912-HSG

 
KELLER GROVER LLP

1965 Market Street, San Francisco, CA 94103

Tel. 415.543.1305 | Fax. 415.543.7861

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

Case 4:18-cv-01912-HSG Document 32 Filed 02/11/19 Page 22 of 22

JURY TRIAL DEMAND

Plaintiff demands a trial by jury as to all issues so triable.

Dated: February 11, 2019

KELLER GROVER LLP

By: Nils 5 SA

ERIC A. CaOvER \|
ROBERT SPENCER
Attorneys for Plaintiff and the Proposed Class

 

 

SECOND AMENDED COMPLAINT

21 CASE NO. 4:18-CV-01912-HSG

 
